Citation Nr: 1026050	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-11 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial increased rating in excess of 30 
percent for the service-connected posttraumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969 
with combat service in Vietnam.  The Veteran was awarded the 
national Defense Service Medal, a Good Conduct Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, the Combat Action 
Ribbon, and the Rifle Sharpshooter Badge.

This case initially came before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the RO that granted 
service connection for PTSD and assigned an evaluation of 30 
percent, effective on May 27, 2003.  

In a May 2009 decision the Board remanded the claim to the RO for 
additional development.  The requested development was completed 
and the case was returned to the Board for appellate 
consideration. 

As the claim on appeal involves a request for a higher initial 
rating following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service connected disabilities).  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The service-connected PTSD is shown to have been productive 
of a disability picture that more nearly approximate that of 
occupational and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 
(Code) 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

In light of the favorable action taken hereinbelow, the Board 
finds that a discussion of the notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Disability evaluations are determined by application of criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating.  See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2009).  

However, when the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found), is required.  See Fenderson, 12 Vet. 
App. at 126.  

The initial 30 percent for the Veteran's PTSD has been assigned 
under Diagnostic Code 9411.  However, the actual criteria for 
rating the Veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130 (2009).  

Pursuant to the General Rating Formula, a 30 percent is assigned 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A rating of 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once per week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly-learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A rating of 70 percent is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  

A rating of 100 percent is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a) (2009).  

There is no question that the GAF score and interpretations of 
the score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The service-connected PTSD in this case is shown to have produced 
occupational and social impairment with reduced reliability and 
productivity difficulty in establishing and maintaining effective 
work and social relationships reflective of a 50 percent 
disability rating, as indicated in VA treatment records, lay 
statements, and examination records.  

During a May 2003 private examination, A.A., M.D., noted that the 
Veteran presented with symptoms of depression, excessive 
worrying, a decrease in enjoyment, and some difficulties 
concentrating.  He noted that the Veteran's depression had 
affected his functioning at work.  

The Veteran reported feelings of hopelessness and some suicidal 
ideas.  At least once he had a suicidal plan of using one of his 
guns to kill himself.  Since that time the guns have been removed 
from the home by the Veteran's wife.  

The Veteran reported that he experienced combat in Vietnam and 
participated in containing race riots in Washington D.C.  He has 
been married twice, has two children and two step children.  He 
related having vivid dreams and intrusive memories related to his 
combat experiences.  He reports that he has worked the past 
twenty-five years as a welder in a power plant.

On mental status examination, the Veteran was alert and 
attentive.  He was generally cooperative during the interview.  
His speech was coherent and goal-oriented.  He denied suicidal 
ideas, intentions or plans, but admitted to occasional death 
wishes. 

He reported some feelings of worthlessness.  He admitted to 
feelings of hopelessness and despondency, decreased enjoyment, 
and a depressed mood.  He reported occasional intrusive memories 
related to his combat experience.  He had some degree of insight 
into is condition.  He was cognitively intact.

The Dr. A.A. provided an Axis I diagnosis of major depression, 
moderate anxiety disorder, not otherwise specified, and PTSD.  He 
assigned a GAF score of 48.

In a June 2003 American Electric Power (AEP) attending physician 
statement, the treating physician noted that the Veteran had 
severe symptoms of concentration impairment, social 
withdrawal/avoidance, and anxiety/panic.  He had moderate 
symptoms of depressed mood, impaired energy/lethargy, impaired 
motivation, irritability, and being easily overwhelmed.  He had 
mild symptoms of delusions/hallucinations, disorganized or 
confused, and agitation.  

The Veteran's present complaints were of increased anxiety, 
worrying, feelings of depressing panic attacks, and avoidance 
behavior.  Objective observations of insomnia were noted and a 
diagnosis of major depression and PTSD were provided and a GAF of 
50 was assigned.

In a June 2003 statement in support of the Veteran's claim, W.H. 
M.S., LPC, NCC, a counselor at Park Valley Behavioral Health Care 
PLLC., noted that the Veteran had presented for therapy through 
his employers EAP for anxiety and panic attacks which were making 
him unable to do his job.  

He further indicated that concurrently, the Veteran avoided 
socialization and became irritated by things he used to brush off 
with humor.  He indicated that the combat memories from Vietnam 
surfaced and the experience and emotional content attached to 
them was sufficient to make a diagnosis of PTSD.

During the June 2003 VA examination, the Veteran reported 
symptoms of increased anxiety, panic attacks, an inability to 
function at work because he would become so distraught that he 
would forget what he was doing, forget how to do certain things 
that were common place for him, and would shake in anxiety.  

He reported that on one occasion, he had an actual flashback when 
he looked across the river and saw a hillside where he thought 
was a sniper.  He reported that he ducked behind a wall and felt 
that he was in Vietnam.  

He further reported trouble falling and staying asleep, 
nightmares several times a week which awaken him in a cold sweat, 
flailing about at night, yelling and screaming.  He indicated 
that he was extremely on guard, very jumpy when he hears loud 
noises, and feels overwhelmed, helpless, and unable to fend off 
his own feelings of terror.  He also indicated that he has become 
increasingly more irritable, angry, prone to yelling, depressed, 
withdrawn, and socially avoidant.

The June 2003 VA examiner noted that as a result of his symptoms 
he sought assistance through his EAP at work.  His treatment 
included a prescription of Effexor 300mg, and Klonopin .5mg to 
quell his anxiety.  He indicated that the Veteran is befuddled 
and dumbfounded over the manner in which he is reacting to these 
symptoms and memories after decades of not having any 
difficulties, working without problems and seemingly having an 
enjoyable life.

The June 2003 VA examiner indicated that the Veteran had been on 
disability leave since March 2003 because of panic attacks, 
anxiety attacks, and what appeared to be burgeoning symptoms of 
PTSD.  

On mental status examination, the Veteran was alert oriented in 
all three spheres, in good contact with routine aspects of 
reality and showed no signs or symptoms of psychosis.  He spoke 
in normal tones, rhythms and rates and his conversation tended to 
be generally relevant and coherent.  His affect was blunted and 
his mood was anxious.  There was no suicidal ideation, intent or 
plans.  Memory and intellect are intact.  His insight and 
judgment were without impediment with regard to normal everyday 
affairs.

The June 2003 diagnostic impressions were based on a review of 
the available medical records, including the Veteran's claims 
file, as well as the currently conducted clinical examination.  
The examiner provided an Axis I diagnosis of PTSD, delayed, 
onset, moderate and assigned a GAF score of 60.

In an August 2003 Social Security Administration Adult Function 
Report by an adult third party, the Veteran's wife reported that 
she had known the Veteran for the last twelve years and that she 
was with him all the time.  She reported that the Veteran could 
not comprehend things at work that he already knew and could not 
control his anger and rage at work.  

She reported that the Veteran was awake most of the night because 
of nightmares.  She must remind him to shave, change his clothes, 
and take his medicine.  The Veteran needed constant reminding to 
do his chores.  At times, he forgot where he was going; he did go 
shopping with her and paid the bills. However, because of his 
lack of concentration, she double checked everything.  

She noted that the Veteran did not do these chores and activities 
as well as he used to and, as a result, got upset.  The Veteran 
no longer hunted, and she had to lock up the guns.  Loud noises 
upset him, and she was afraid of him committing suicide.  He 
spent time with her, their children and grandchildren on a daily 
basis.  

He would join her at church, but he was not very social and did 
not take part.  She also noted that he would get upset and angry 
at times when something did not go his way.  She reported that 
the Veteran did not like to go into crowds because of panic 
attacks and sat in the background.  

She noted that the Veteran could not comprehend at times, lost 
interest in completing tasks, dropped stuff with his hands, went 
into anger and rage, and could not get along with others.  He did 
not handle changes in routine very well and she noticed unusual 
behavior or fears in the form of flashbacks from Vietnam, 
nightmares, freezing up when helicopters fly over, panic attacks, 
and jumpiness when he hears gunfire.

In an August 2003 letter from Dr. A.A a therapist at Park Valley 
Behavioral Health Care PLLC. (Park Valley) indicated that the 
Veteran had a diagnosis of PTSD, that he was currently taking 
Effexor and Klonopin.  He noted that the Veteran had not been 
able to work given the frequency of episodes of intense anxiety 
and flashbacks that occurred at work.  

The Veteran experienced significant episodes of anger and 
difficulties controlling his anger producing impairment in his 
family life.  He related these persistent symptoms more to the 
Veteran's PTSD than to the recent depressive episode.  Finally, 
he noted that the Veteran was still experiencing sleep 
disturbance and decreased motivation.

In an October 2003 private treatment note from Park Valley, W.H., 
MS, LPC, NCC, observed lost time orientation, difficulty 
maintaining sleep, specific repeating nightmares, loss of 
appetite, poor concentration, impaired recall(1/3), impaired 
remote memory, inability to interpret proverbs, depressed and 
anxious mood, blunted affect, suicidal and homicidal ideations.  
W.H. noted that the Veteran was withdrawn for 95 percent of the 
session. He further noted that the Veteran continued to avoid 
social situations and to insure himself of escape routes if 
needed when his presence is needed in a group.  

The Veteran was easily irritated by trivial remarks and became so 
angry that he thought about killing the person who caused the 
irritation.  W.M. further noted that the Veteran would wander off 
by himself, cried at length, and had been so distressed by his 
sadness and hopelessness that he would have "blown out my brains 
if [he] had a gun."  

W.M. opined that, in his opinion, the Veteran would be a danger 
to himself and others in a work situation, even if a job were 
available that he could do effectively with his impaired levels 
of memory and concentration.  He would be at further risk in a 
stressful environment and away from home without someone to 
ensure his stability and safety.  Simply driving back and forth 
to the workplace would be challenging.

A November 2003 letter from the reverend J.H.F. indicated that 
the Veteran used to sit on the front row at church.  He stated 
that the Veteran was prone to panic attacks and now sat on the 
back row so as not to scare or bother anyone.

In a November 2003 AEP attending physician statement, the 
treating physician diagnosed the Veteran with PTSD and major 
depression.  He noted symptoms of insomnia, tension, 
apprehension, difficulties with concentration, anxiety, worrying, 
depression, panic attacks, flashbacks of traumatic experiences 
and avoidant behavior.  He indicated that the Veteran should be 
restricted from activities that require continued attention and 
concentration.

During a November 2003 VA initial evaluation for the PTSD 
clinical team, M.R.M. Ph.D., noted the Veteran's stressors of 
service in Vietnam and indicated that his claimed stressors were 
"clearly an exaggeration." 

Dr. M.R.M. reviewed the Veteran's employment history, social 
functioning, substance abuse history, legal history, psychiatric 
history, and medical history.  She recorded the Veteran's reports 
of his symptoms.  

For example, the Veteran reported panic attacks, anxiety, feeling 
temperamental, thoughts of hurting people, and feeling like the 
room was closing in on him.  He felt as if he was having a 
nervous breakdown and, approximately three times a week, was 
getting panic attacks that occurred out of the blue and lasted 
for approximately fifteen to twenty minutes.  

The Veteran reported one flashback while at work when he looked 
across the way and thought that he saw a sniper on a hill.  He 
reported that he jumped behind a concrete wall and hid for 
approximately ten to fifteen minutes.  

The Veteran reported persistent nightmares, difficulty sleeping, 
depression, feeling as though there is no future for him, 
avoidance, thoughts of hurting himself and others.  

Dr. M.R.M. asked the Veteran if he suffered any other symptoms, 
the Veteran replied that he wished he had brought his notes so 
that he could remember what kind of problems he was currently 
having.

On mental status examination, Dr. M.R.M. noted that the Veteran 
arrived on time with his son.  The Veteran's dress was casual, 
but neat and appropriate.  His grooming and hygiene were 
adequate.  The Veteran made good eye contact; he was alert and 
oriented in all spheres.  He was attentive and maintained focus 
throughout the interview and did not need questions repeated or 
rephrased.  

The Veteran did not display significant difficulties with 
concentration during the interview.  His speech was fluent and 
slowed but with relatively normal latency of response.  His 
thoughts were clear, coherent, and goal directed, but vague and 
lacking in detail.  His mood was reported as "[getting] sad 
sometimes."  His affect was dysthymic and constricted; his 
intellect appeared intact and at least of average capacity, but 
his memory was questionable.  

Dr. M.R.M. noted that the Veteran had no history of impaired 
impulse control, violent outbursts or history of assaultiveness.  
He reported some vague thoughts of hurting others at work but 
never acted on these thoughts.  On one occasion several years 
ago, he placed a gun to his head and pulled the trigger, but the 
gun did not go off.  

The Veteran reported difficulty falling or staying asleep.  He 
reported a fair appetite and reduced energy level.  He indorsed 
experiencing some enhanced startle to hearing helicopters 
overhead, some difficulty concentrating back when he was working, 
one flashback, dreams several times a week, and recurrent entries 
of thoughts of Vietnam during the day.  

The Veteran also reported vague past suicidal and homicidal 
thoughts without any particular target, plan, or intent to harm.  
Dr. M.R.M. noted that the Veteran currently did not have suicidal 
or homicidal ideation, and no delusions or hallucinations were 
reported or elicited.  His judgment did not seem impaired and his 
insight was fair.

After psychological testing, Dr. M.R.M noted that in general, the 
Veteran's highly elevated scores on all psychological testing 
measures clearly indicated symptom fabrication and exaggeration.  

On psychiatric activity assessment, Dr. M.R.M. reported that the 
Veteran was currently unemployed.  He spends his time working 
around the house doing home repair and yard work.  He enjoys 
reading, watching television, wood working and getting on the 
internet.  

He attended church on Sundays, and he reported an "excellent" 
relationship with his wife.  He spent time with friends every 
weekend and was very well socially connected.  He shares in the 
household chores and responsibilities and takes care of paying 
bills and the finances.  He reported no problems with grooming.  

Dr. M.R.M. provided an Axis I diagnosis of factitious disorder, 
adjustment disorder with mixed anxiety and depressed mood 
secondary to medical problems and change in job status and 
assigned a GAF of 70.

A December 2003 VA neuropsychological testing note, E.M.K. Ph.D., 
noted that the Veteran appeared to be very depressed and endorsed 
an item reading, "[he] would kill [himself] if [he] had the 
chance."  The Veteran stated that the feeling came and went.

In a January 2004, VA neuropsychology consultation note, Dr. 
E.M.K. noted that the Veteran had reported sudden onset of PTSD 
and severe memory impairment in August 2002.  As a result of a 
heart attack followed by a five-way bypass operation in January 
2002.  

After missing four months of work, the Veteran reported returning 
and having forgotten how to do his job.  He often forgot where he 
was going when he was driving and that his mind went blank during 
conversations.  He reported poor concentration and feeling like 
he is in "slow motion."  

However, he was still pretty good with numbers and had no trouble 
remembering dates.  He reported chest pains that would develop 
into panic attacks, when he was in crowed places he felt like he 
"didn't belong there" and "couldn't handle it."  He often felt 
like the room was closing in on him.  

During the examination, the Veteran's son reported that he saw 
his father once or twice a week and noticed his father tended to 
forget more frequently than in the past and had difficulty 
remembering names during conversations.  

The Veteran had frequent suicidal ideations.  A nurse suggested 
psychiatric hospitalization several times, but the Veteran 
declined, agreeing instead to allow his wife to lock up his guns.  
His mood was "not too bad" and fluctuated from day to day.  

The Veteran described symptoms consistent with depression, 
including depressed mood, loss of interest in activities, loss of 
appetite, poor concentration, hopelessness and suicidal ideation.  
Dr. E.M.K. noted that these symptoms tended to fluctuated too 
frequently to meet criteria for major depression.  He dealt with 
suicidal thoughts by calling a friend he met in Vietnam and drank 
more to deal with his anxiety.

Dr. E.M.K. noted that the Veteran was alert and oriented to 
person, place, and time.  He appeared to be clean and was neatly 
dressed in casual clothing.  At the beginning of the first day of 
testing, his mood was dysthymic, and his affect was somewhat 
restricted, although he became more animated as the evaluation 
progressed, smiling frequently and displaying humor.  

He was much more cheerful at the second visit.  His thought 
process was clear, logical and of normal volume, but he spoke 
very slowly.  His movements were slow, as was performance on most 
tests.  Because of his slow performance, it was necessary for him 
to return for a second visit to complete personality testing.  He 
appeared to give his best efforts on all tests.

After various tests were administered to the Veteran, Dr. E.M.K. 
noted that the Veteran endorsed items indicative of a disabling 
level of psychological distress.  He further noted that the 
Veteran's responses could indicate exaggeration of emotional 
distress; his profile was not unequivocally invalid.  

The clinical scale evaluations suggested high levels of 
depression and anxiety.  He was likely to be nervous and unhappy 
with low self-esteem, difficulty trusting others and keeping them 
at a distance.  He was likely to be confused and have trouble 
concentrating.  Preoccupation with suicidal thoughts was also 
likely.  

Dr. E.M.K. noted that individuals with similar profiles have 
difficulty coping with acute stress and are prone to guilt and 
self-blame when frustrated.  Somatic complaints were prominent in 
individuals with similar profiles as well.

In his summary, Dr. E.M.K. reported that testing had revealed 
slowed processing speed, erratic attention and memory, difficulty 
organizing information, poor problem solving strategies, and 
difficulty maintaining effort.  Depressed mood, anxiety, 
suspicion, and social avoidance were prominent on mood and 
personality measures.  

The Veteran's history suggested his cognitive deficits might be 
related to his heart attack and bypass surgery.  He indicated 
that delayed onset of cognitive symptoms were not uncommon 
following episodes of anoxia or hypoxia.  Returning to work and 
finding himself unable to perform at his previous level might 
have triggered an anxiety response with consequent decomposition 
and inability to cope with thoughts about past traumas.  

Dr. E.M.K. noted that, although some exaggeration of 
psychological symptoms was likely, the Veteran did appear to have 
genuine cognitive impairments and did not appear to be 
intentionally fabricating his symptoms.  

Dr. E.M.K. provided an Axis I diagnosis of cognitive disorder not 
otherwise specified, mood disorder due to hypoxia and/or anoxia 
associated with cardiac arrest and bypass surgery, and PTSD with 
delayed onset, and he assigned a GAF score of 45.

In a January 2004 VA individual therapy treatment note, Dr. 
M.R.M. reported that the Veteran had arrived with his son, had 
adequate grooming and hygiene, made good eye contact, and was 
alert and oriented in all spheres.  He had difficulties in 
concentration and seemed to need information presented slowly and 
repeated frequently.  

She further noted that significant psychomotor and cognitive 
slowing was noted and the Veteran reported that he felt slowed 
down since his heart attack.  His speech was fluent but slowed; 
his thoughts were clear, coherent and goal directed; his mood was 
dysthymic, and his affect was congruent and constricted.  

The Veteran reported having past suicidal thoughts and writing a 
note to his family yesterday and thinking about taking all his 
Risperidone pills.  No delusions or hallucinations were reported 
or elicited.  The Veteran's judgment did not seem impaired but 
that his insight was fair.

Dr. M.R.M. provided an Axis I diagnosis of cognitive disorder, 
not otherwise specified, fictitious disorder, and adjustment 
disorder with mixed anxiety and depressed mood secondary to 
medical problems and changes in job, cognitive, and economic 
status.  A GAF score of 60 was assigned.

During a February 2004 VA individual therapy treatment, Dr. 
M.R.M. noted that the Veteran no longer felt comfortable with 
her.  He referred to the neuropsychological testing report and 
asked her to explain excerpts that he did not agree with.  

She informed the Veteran that an intern had prepared the report, 
not her.  She further noted that the Veteran wanted another 
doctor because her evaluation reported that he did not have PTSD.  

Dr. M.R.M. noted that she informed the Veteran that he was not 
required to meet with anyone at the VA for counseling since he is 
being seen at the Vet Center.  The Veteran again stated that he 
wanted to meet with someone else.  She then informed the Veteran 
that she would talk to the treatment team about his concerns with 
possible referral to another clinician for counseling if needed.  

On mental status examination, Dr. M.R.M. noted that the Veteran's 
dress was casual and appropriate, his grooming and hygiene were 
adequate, he made poor eye contact, and he was alert and oriented 
in all spheres.  He had difficulty in concentration and needed 
information presented slowly and repeated frequently.  

She noted significant psychomotor and cognitive slowing.  His 
speech was slow; his thoughts were confused but generally clear 
and goal-directed.  His mood was dysthymic and his affect was 
congruent and constricted.  She noted that the Veteran was seen 
coming off of the elevator with his son, smiling and appearing 
happy.  

The Veteran denied suicidal and homicidal ideation.  No delusions 
or hallucinations were reported or elicited.  She also noted that 
the Veteran's judgment was mildly impaired due to his cognitive 
limitations and his insight was fair.

Dr. M.R.M. provided an Axis I diagnosis of cognitive disorder, 
mood disorder, and adjustment disorder, and assigned a GAF of 50.

In a March 2004 letter, a coworker, W.T.E. reported that the 
Veteran's personality had changed, becoming more aggressive.  He 
indicated that the Veteran was not as outgoing as he used to be.  
He did not like being in a crowd and was more easily aggravated 
than he used to be.  

The Veteran was more reclusive and was not interested in mingling 
with others as he once did.  He also seems to have lost interest 
in hobbies.  He would have panic attacks while they stayed 
together out of town and would have to go for a walk because he 
felt the room was closing in on him.  

They shared a room on one occasion when he was awakened by the 
Veteran who had experienced a nightmare about being shot.  When 
the Veteran went off to work he would forget how to do some of 
the jobs they had done for years.

During a March 2004 VA psychological evaluation, the Veteran 
reported nightmares about Vietnam, as many as six in a row, but 
normally occurring every other day.  He reported having panic 
attacks, feeling angry and yelling at his wife for no reason.  

He was up most of the night and, since his memory problems began, 
found himself checking the doors to see if they are locked.  He 
froze when helicopters went by, got panicky in crowds, and had 
panic attacks about three times a week.  He reported that he had 
forgotten how to do his work.  

The Veteran reported that he occasionally yelled at his wife but 
typically apologized afterwards.  He saw his children frequently, 
had several long-term friends for over twenty years and got along 
with them well.  He went to restaurants with his friends and 
their spouses about once a month.  He went to fleamarkets with 
another friend and talked to several other friends on the phone 
several times a month.

The Veteran reported that he no longer hunted, he enjoyed 
activities such as using a metal detector.  He enjoyed 
television, but turned off the war news out of concern that it 
would bring back memories associated with Vietnam.

On mental status examination, the Veteran's thoughts were logical 
and coherent.  There was no evidence of hallucinations.  He felt 
suspicious of others at times, but not currently.  He maintained 
good eye contact and denied any recent suicidal or homicidal 
ideation, intent or plan.  

The Veteran indicated that sometimes he lacked motivation and 
would go for about two days without taking a shower and up to a 
week without shaving.  He was fully oriented to person, place and 
time.  He had memory problems, and there was no evidence of 
obsessive or ritualistic behavior.  

He spoke with a normal rate and flow of speech.  He reportedly 
experienced panic attacks about three times per week.  He rated 
himself at seven for both depression and anxiety symptoms.  While 
on medication, the Veteran would sleep five hours a night.

The Veteran had nightmares about once a week of actual events 
that occurred while he was in Vietnam.  He reported intrusive 
memories three or four times a week.  He avoided the woods during 
the hot summer when it was humid and did not watch war movies.  
He felt close to his family and friends and was able to go places 
such as restaurants or stores if they were not extremely crowded.

An axis I diagnosis of cognitive disorder and depression 
secondary to medical problems was provide and a GAF of 60 was 
assigned.  The VA examiner noted that reports by his previous 
psychiatrist Dr. A.A. suggested that he had some symptoms of PTSD 
through August 2003.  

The VA examiner referred to Dr. M.R.M.'s November 2003 report 
that the Veteran appeared to be exaggerating his symptoms, to 
support his assessment that the Veteran's symptoms did no fulfill 
the diagnostic criteria for PTSD.  He indicated that the PTSD 
symptoms, which the Veteran discussed in the current interview, 
were not of sufficient intensity or frequency to warrant a 
current diagnosis of PTSD and would not interfere with his 
ability to obtain or maintain gainful employment.  However, the 
cognitive disorder might render him unemployable.

In an April 2004 VA individual therapy note, the Veteran was 
alert and oriented times three, his speech was goal directed.  
The Veteran's mood was stable and no suicidal or homicidal 
ideations were reported.  He was able to manage his feelings of 
anxiety; no panic symptoms or increased irritability was 
reported, but he continued to report PTSD symptoms of intrusive 
thoughts and combat related nightmares about three nights per 
week.

In an August 2004 statement, W.H. noted that the Veteran's 
memory, depression, and panic improved while taking Effexor XR.  
However, the Veteran deteriorated again after the medication was 
changed due to untoward side effects.  

W.H. noted that the Veteran was having trouble dealing with the 
recurrences of the following symptoms:  intrusive thoughts and 
nightmares about the hut he was in his last night in Vietnam, 
thoughts of snipers in the woods fifty yards from the deck at 
home, declined personal hygiene, and sleep difficulties.  

He noted that the Veteran's moods fluctuated between anger, 
anxiety, and depression.  His consumption of beer had increased.  
The Veteran seemed to be so preoccupied with the presence of his 
symptoms and their impact on his daily life that he had developed 
very few coping skills.  Finally, it was difficult to get 
concrete information from the Veteran on frequency and duration 
in order to interpret progress and encouragement.

In an October 2007 letter, the Veteran reported that his doctor 
released him from work because he could not perform his duties.  
He could not get along with his friends anymore.   

The Veteran indicated that, when he went to the VAMC to have 
tests done, he told the examiner how he felt and her response to 
him was the equivalent to her calling him a liar.  He would not 
go to anymore doctors or take any more tests because he was tired 
of being somebody's "guinea pig."  He reported being jumpy, 
freezing when helicopters or planes flew low overhead, being 
unable to perform his "manly duties" to his wife, and losing 
interest in hobbies and other activities he once enjoyed doing.

During a December 2008 VA psychological examination, the Veteran 
reported sitting around the house, playing card games, surfing 
the web, dozing, walking, and watching television.  He started to 
rebuild a Ford Truck then lost interest.  He no longer hunted for 
fear that being around gun fire might provoke him to fire back.  
He had lost interest in collecting coins.  

The VA examiner noted that, by the Veteran's description, he did 
not experience flashbacks or panic attacks.  He was motivated to 
express his opinion in a direct manner to those who he felt 
needed to hear it.

On examination, the Veteran was clean, neatly groomed and 
casually dressed.  His psychomotor activity was unremarkable.  
His speech was unremarkable other than a vague description of 
complaints.  His attitude was cooperative and friendly, and his 
affect was normal.  His mood was dysphoric.  He was able to do 
his serial seven's and spell a word forward and backward.  

The Veteran was noted to be oriented to person, time and place. 
His thought content was unremarkable, and he had no delusions and 
understood the outcome of behavior.  His intelligence was 
average, and he understood that he had a problem.  The Veteran 
had sleep impairment and reported auditory hallucinations that 
were not present during the examination.  

The Veteran demonstrated inappropriate behavior.  The VA examiner 
noted that he liked to speak his mind in ways that seemed to 
offend others; this almost led to a physical altercation at a 
school board meeting one-and-a-half months prior.  The Veteran 
wrote letters to the editor and expressed his opinions about the 
war about two times a month.  

The Veteran did not interpret proverbs appropriately; he had no 
obsessive or ritualistic behavior, panic attacks or homicidal 
thoughts.  He did report rare, fleeting thoughts of suicide 
controlled by medication.  His impulse control was fair, and he 
was prone to episodes of violence.  

The VA examiner noted the altercation at the school board meeting 
and an incident when he berated someone via phone for throwing 
gravel onto his truck causing damage.  

The Veteran was able to maintain minimum personal hygiene.  He 
experienced slight problems with shopping, but otherwise had no 
problems with activities of daily living.  The VA examiner noted 
that the Veteran got anxious among a crowd of people and felt 
anxious if it was too noisy.

The VA examiner noted that the Veteran might experience rare 
auditory hallucinations or auditory flashbacks in hearing 
gunshots no one else heard.  With that possible exception, the 
Veteran did not experience flashbacks.  

When the VA examiner asked about flashbacks, the Veteran reported 
memories of not wanting to die in the jungle and triggers for bad 
memories, such as the summer heat, the sound of helicopters, and 
seeing a river that reminded him of Vietnam accompanied by a 
feeling that there were snipers there.  The VA examiner noted 
that these were not flashbacks.  

The Veteran's remote and recent memory was normal, while his 
immediate memory was moderately impaired.  PTSD symptoms were 
noted as recurrent distressing dreams of the traumatic event.  He 
suffered intense psychological distress at exposure to internal 
or external cues that symbolized or resembled an aspect of the 
traumatic event.  

The Veteran demonstrated efforts to avoid thoughts, feelings, or 
conversations associated with the trauma, as well as efforts to 
avoid activities, places, or people that arouse recollections of 
the trauma.  He showed markedly diminished interest or 
participation in significant activities and a chronic difficulty 
falling or staying asleep with irritability and outbursts of 
anger.

The VA examiner noted that these symptoms were ongoing, in that 
he avoided conversations about Vietnam, avoided going into the 
woods during the summer, and got anxious when he heard a 
helicopter.  He frequently felt a need to express his opinions in 
ways that could inflame others.  

The VA examiner noted that the police were called in as a result 
of a school board incident and that the Veteran seemed to need or 
desire confrontation.  The Veteran reported having nightmares 
three times a month.  An Axis I diagnosis of chronic adjustment 
disorder was provided and a GAF of 65 was assigned.

In a June 2009 Vet Center treatment note, the Veteran was 
encouraged to research healthy ways to express and vent his 
chronic anxiety.

In an August 2009 Vet Center treatment note, the counselor noted 
that the Veteran had been hiding out at home.  He discussed 
having a possible overload following the day's events, news, and 
participation in the tea party rally.  It was just enough when he 
wrote a letter to the paper.  This might be too much stimulation 
concerning his chronic PTSD. 

In an August 2009 letter, a counselor at the Vet Center indicated 
that the Veteran was still reactive to stress and suffered from 
disrupted sleep, motional restrictions and emotional social 
isolation.  He continues to view the world as full of people not 
to be fully trusted.

In a May 2010 letter, the Veteran indicated that he feels he 
should be rated at 50 percent and not 30 percent for the period 
of the appeal.

Over the course of this appeal, the Veteran has been prescribed 
various medications to control his PTSD symptoms.  In spite of 
the prescribed medication the Veteran has continued to report 
PSTD symptoms ranging in severity from mild to serious as noted 
by the range of assigned GAF scores from 45 to 70.  

The Veteran has consistently reported having suicidal and 
homicidal ideations with no intent or plans and occasional death 
wishes.  His work physician noted severe symptoms of 
concentration impairment, social withdrawal, avoidance, anxiety 
and panic.  

During VA examinations the Veteran reported being able to go out 
to restaurants that are not crowded and go shopping with his wife 
and enjoying time spent with friends and family.  

The submitted lay statements indicate that, given his ability to 
socialize and go out in public, the Veteran still had to sit in 
the back row at church because of his anxiety, no longer mingled, 
and was not as outgoing as he had been.  

The Veteran has complained of persistent panic symptoms and was 
referred for anxiety and panic attacks that were making him 
unable to do his job.   His mood has been described as anxious, 
sad, depressed, and dysphoric.  His affect has been described as 
blunted, constricted and somewhat restricted.  

The Veteran's impulse control and behavior have been described as 
impaired.  He has demonstrated sleep impairment due to 
nightmares, mild neglect of personal appearance and hygiene as 
corroborated by his wife.

As such, beginning at the time of his initial claim, the Board 
finds that the service-connected disability picture approaches 
but does not exceed a level of impairment manifested by 
occupational and social impairment with reduced reliability and 
productivity as well as difficulty in establishing and 
maintaining effective work and social relationships.   

Significantly, the service-connected PTSD is not shown to cause 
occupational and social impairment with deficiencies in most 
areas or inability to establish and maintain effective 
relationships.  

The Board notes in this regard that the Veteran is not spatially 
disoriented; his thinking is not shown to be deficient as a 
result of suicidal ideation.  He has no obsessional rituals 
interfering with routine activity or speech that is 
intermittently illogical, obscure or irrelevant.   Nor does he 
demonstrated depression disrupt independent and effective 
functioning.   

On this record, for the period of the appeal, the Board finds 
that a rating of 50 percent, but not higher is assignable for the 
service-connected PTSD.  



ORDER

An increased, initial rating of 50 percent, but not more for the 
service-connected PTSD is granted, subject to the regulations 
controlling the award of VA monetary benefits.  

____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeal  


 Department of Veterans Affairs


